Citation Nr: 0523777	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-34 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  He died in May 2002.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for the 
cause of the veteran's death.  In August 2004, the appellant 
and her son testified via videoconference transmission before 
C.W. Symanski, who is the Veterans Law Judge designated by 
the Chairman of the Board to conduct that hearing and to 
render a final determination in this claim.  38 U.S.C.A. 
§ 7102(b) (West 2002).  The Board remanded the case to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
in December 2004 for further development.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant and her representative if further action is 
required on their part.


REMAND

The Board remanded the case to the RO via the AMC in December 
2004 in order to develop the claim as follows: (1) obtain the 
veteran's VA clinic records as required by 38 C.F.R. 
§ 3.159(c)(2); (2) obtain opinion from a cardiologist as 
required by 38 C.F.R. § 3.159(c)(4); (3) obtain opinion from 
a pulmonologist as required by 38 C.F.R. § 3.159(c)(2); and 
(4) readjudicate the claim with consideration of the 
appellant's unconsidered theory that the cause of the 
veteran's death was due to a nicotine dependence secondary to 
his service connected posttraumatic stress disorder (PTSD) 
which materially contributed to his death as required by 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).

The AMC did not complete the request for VA clinic records, 
and did not address orders (2), (3) and (4).  The Board 
regrets any further delay in adjudicating this claim, but the 
AMC has prematurely returned this case to the Board without 
complying with the Board's previous remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (a claimant entitled to 
full compliance with directives contained in a remand order).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain the veteran's complete VA clinic 
records with the Atlanta, Georgia VA Medical 
Center from 1945 to March 1986, and from August 
1996 to the time of the veteran's death.

2.  Assist the appellant in obtaining the 
veteran's medical records from Doctors Hospital 
in August, Georgia.  The appellant should be 
notified if the requested records are not 
obtained.

3.  Upon completion of the above, arrange for the 
claims folder to be reviewed by a cardiologist 
and a pulmonologist.  The claims folder and a 
copy of this remand must be made available to the 
physicians who should indicate in their reports 
that they reviewed the pertinent medical records 
contained in the claims folder.

(a) First, request a cardiologist to provide 
an opinion, based on the medical evidence of 
record and sound medical principles, as to (i) 
whether the veteran's service connected PTSD 
symptoms were of such severity as to affect his 
ability to breath and/or to compromise the 
integrity of his cardiovascular system and (ii) 
whether it is at least as likely as not 
(probability of 50% or greater) that the 
veteran's PTSD caused and/or aggravated an 
underlying cardiovascular disorder and, if so, 
whether it is at least as likely as not 
(probability of 50% or greater) that such 
incurrence and/or aggravation materially 
contributed to the cause(s) of the veteran's 
death?

(b) Thereafter, arrange for the claims 
folder to be reviewed by a pulmonologist who, 
upon review of the evidence contained in the 
claims folder, should be request to offer an 
opinion as to whether it is at least as likely as 
not (probability of 50% or greater) that the 
veteran's PTSD caused and/or aggravated an 
underlying pulmonary disorder and, if so, whether 
it is at least as likely as not (probability of 
50% or greater) that such incurrence and/or 
aggravation materially contributed to the 
cause(s) of the veteran's death?

All opinions expressed must be based on the 
evidence in the claims file and sound medical 
principles.  If for any reason an examiner is 
unable to provide a complete opinion, he/she 
should provide an explanation.

4.  Following completion of the foregoing, 
readjudicate the claim on appeal.  In so doing, 
the adjudicator should address the appellant's 
theory that the veteran developed a nicotine 
dependence secondary to his service connected 
PTSD which materially contributed to the causes 
of his death.  See VAOPGCPREC 6-2003 (Oct. 28, 
2003).  If any benefit sought on appeal remains 
denied, the appellant and her representative 
should be provided a supplemental statement of 
the case (SSOC).  The appellant and her 
representative should be allowed an appropriate 
period of time for response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


